     4:14-cr-03091-JMG-CRZ Doc # 98 Filed: 09/14/20 Page 1 of 1 - Page ID # 340




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                        Plaintiff,                                  4:14-CR-3091

    vs.
                                                                        ORDER
    PAUL M. TEGELER,

                        Defendant.


          For the reasons stated in the Court's Memorandum and Order of June
10, 2020 (filing 96), particularly the Court's finding that protection of the public
precludes the defendant's release,1

          IT IS ORDERED that the defendant's motion to reconsider (filing
          97) is denied.

          Dated this 14th day of September, 2020.


                                                     BY THE COURT:


                                                     John M. Gerrard
                                                     Chief United States District Judge


1   The defendant's motion also suggests that he is being denied adequate medical care by the
Bureau of Prisons. Filing 97 at 7. Prison officials are obliged to provide medical care for
prisoners. See Estelle v. Gamble, 429 U.S. 97, 103-04 (1976). But if that obligation is not being
met, the issue should be raised as a civil rights claim in the district court for the district in
which he is confined, the Northern District of Texas. See Spencer v. Haynes, 774 F.3d 467,
469-70 (8th Cir. 2014); DeSimone v. Lacy, 805 F.2d 321, 323 (8th Cir. 1986); see generally 28
U.S.C. § 1391(b). It is not a basis for relief under 18 U.S.C. § 3582(c)(1)(A)(i).
